Title: To George Washington from the Inhabitants of Belpre, 14 March 1793
From: Inhabitants of Belpre
To: Washington, George



Bellpre [Northwest Territory] March 14th 1793

To George Washington President ⟨mutilated⟩ States, the Memorial & Petition of the Subscrib⟨mutilated⟩ Inhabitants of the Township of Bellpre, in the County of Washington, & Territory northwes⟨t⟩ of the River Ohio, humbly sheweth—
That your Petitioners have fo⟨r⟩med a settlement upon the said Ohio River; beginning at a point opposite to the mouth of the little Kanhaway: extending eleven Miles to the westward; & containing fifty two men, & one hundred & forty nine women & children; who by the situation of the cleared grounds, are necessarily distributed into three distinct cantonments: the intervals between which, are in Length, three miles, & one mile & an half.
That the governmental defence granted to your Petitioners, consists of one Corporal & four privates, detached from the post at Marietta; & stationed at the middle cantonment.
That your Petitioners have taken every possible method, by fortifying & drawing in their exposed property; to obtain security; but that, from the experience of one year, it has been found impracticable to continue the force of the settlement concentered to one point—The inhabitants have been driven by mere want, to separate for support and this necessity, of working on their lands, renders the adoption of those principles of caution, suited to the defence of any garrison ⟨mutilated⟩ possible.
That your Petitioners have lost, since the present war by the Savages, six persons Killed; and one of the principal supp⟨mutilated⟩

of the settlement, Major Goodale of the late Continental Army taken⟨—⟩That your Petitioners have also lost nearly one third part of their Cattle & exposed property.
That from public & private information, as well as from recent suffering, your Petitioners have every reason to believe, tha⟨t⟩ the approaching season, will be more in⟨imi⟩cal & distressing, than any which has preceded it; and are impelled to look forward to events which must be fatal to some of us; & may be so to all.
Under these circumstances of awful apprehension, you Sir will pardon us, when we break through the usual rules of petitioning; when we pass by intermedia⟨ry⟩ authorities, & address ourselves to you, as that common Parent from whom we expect relief.
We, Sir, came into this Country, in search of a quiet independance; most of us from the fields where you commanded; crowned, to be sure, with the cons⟨ci⟩ous pride of having done our duty—but poor.
The gleanings of military s⟨e⟩rvi⟨c⟩e were here consolidated into land: and at such a price, as has given to Government, the advantage of its own neglect. We came, confident that a road pointed out by you Sir, could never had without the verge of our Country’s protection.
May we not still rely on that parental tenderness, which you know how much we have revered? The general arrangements of measures for procuring peace, will doubtless be attended to: but in the mean time, may we not be fatally placed beyond the reach of its advantages? you see, Sir, our alarm is it unfounded?
At seven hundred miles distance from our friends; & unprotected by any particular confederated State; have we not a greater alarm, than most others on these frontiers, to the attention of the general Government?
We presume not to sanction the parti⟨cular⟩ measures; much less to dictate: but should the system of defensive measures be still continued; may not that system admit of such trivial detachments, as are necessary for the security of those settlements, at least, which are at no very great remove from the main Army?
with sentiments of attachment to the general Government; and particularly to its head: we have ventured to lay open our situation to you, Sir, with a pla⟨mutilated⟩ dictated by the strongest feelings of neces⟨si⟩ty: and comforted with the full assura⟨nce⟩

that, that wisdom, and that benevolence which characterize the President of the United States, will preclude the possibility of our being neglected; your Petitioner⟨s,⟩ as in duty bound, will ever pray ⟨illegible⟩.
